BARNES. J.,
Dissents.
In my opinion there are many reasons why the judgment in the above entitled cause should be reversed.
The decedent, while in a staggering intoxicated condition, jay walked across Route No. 40, in Springfield, Ohio, at a point where there was always heavy motor traffic.
He passed out between parked cars at the curb, waited for a westbound car to pass, and immediately walked into the defendant’s car and was severely injured. He was immediately admitted to a hospital and after a period of time was transferred to the tuberculosis hospital, where he died. His widow, as administratrix, brings the present action for the benefit of next of kin. There were no children and she was the only next of kin. The evidence points very strongly to the fact that she and the husband were separated at the time of the accident. This fact was so noted at the hospital at the time of his entrance. The widow was living in Canton with a man by the name of Himes, and she went under the name of Himes. She admits that she signed numerous papers under the name of Himes, representing that she was the wife of Himes.
Under this situation the amount of the verdict in the sum of $4,500.00 is excessive.
The greater weight of the evidence presented by plaintiff’s medical experts fails to establish a causal connection between decedent’s injuries and the subsequent development of tuberculosis.
Further, I am constrained to the view that the greater weight of the evidence denies defendant’s negligence as the proximate cause of the injuries.
Lastly, I think the evidence overwhelmingly supports the claim of decedent’s negligence as a matter of law.
If I understand it correctly, the majority concedes the theory of plaintiff’s negligence per se, but claims that the question of proximate cause remains one for the jury. I recognize that in all personal injury cases the question of proximate cause is a necessary element of proof, but where the proximate cause is so apparent as in the instant case, there is no room for reasonable minds to differ.
When decedent, in his drunken, staggering condition jay walked across the street and stepped into a car and was injured, there certainly is no room to question that such conduct was the proximate cause of the accident.